IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-20193
                           Summary Calendar


IN THE MATTER:    MARIO TURTUR, JR

          Debtor

MARIO TURTUR, JR

          Appellee
     v.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA

          Appellant

                       --------------------
          Appeal from the United States District Court
           for the Southern District of Texas, Houston
                      USDC No. H-99-CV-2608
                       --------------------
                          August 30, 2000

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     The order of the bankruptcy court entered July 19, 1999

denying the motion of National Union Fire Insurance Company to

quash a Rule 2004 examination and subpoena, which National Union

sought to appeal to the district court, was clearly an

interlocutory order.    The avenues for appeal of an interlocutory

order of a bankruptcy court were either not available or not

availed of.    The district court correctly dismissed the appeal.

The order of the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
No. 00-20193
     -2-